Isaac D. Zorea
Law Office of Isaac Derek Zorea
P.O. Box 210434
Anchorage, AK 99521
(907) 644-2802
(800) 536-1071 facsimile

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

BONIFACIO ESTRADA SUAZO,                  )
                                          )
            Plaintiff,                    )
      vs.                                 )
                                          )
FEDERAL EXPRESS CORP.,                    )
                                          )                  Case No. 3:20-cv-
                    Defendant.            )
_________________________________________ )


                                  COMPLAINT FOR DAMAGES

       COMES NOW Bonifacio Estrada Suazo, the plaintiff above named, by and through his

attorney, Isaac Derek Zorea, and complains as follows:

                                      I.   JURISDICTION

       1.1.    At all relevant times, plaintiff, Bonifacio Estrada Suazo, performed duties as a

package sorter for Federal Express Corp., at its offices in Anchorage, Alaska, within the Third

Judicial District, State of Alaska.

       1.2.    At all relevant times, defendant, Federal Express Corp., has maintained

significant business connections within the Third Judicial District, State of Alaska.

       1.3.    Venue properly rests within the Third Judicial District, State of Alaska.




                                            Page -1-


          Case 3:20-cv-00298-JWS Document 1 Filed 11/25/20 Page 1 of 5
                                           II. FACTS

        2.1.    On or about January 1, 2017, plaintiff Bonifacio Estrada Suazo began

employment with defendant, Federal Express Corp., working as a package sorter at its main

sorting facility.

        2.2.    Pursuant to the demands of his employer, Mr. Suazo worked regular shifts at the

main sorting facility.

        2.3.    During the regular course of his employment as a sorter for Federal Express

Corp., Mr. Suazo, who is over 60 years old, worked with employees that were substantially

younger.

        2.4.    On numerous occasions Mr. Suazo was harassed and treated differently from his

co-workers based on the fact that he was an older employee. This harassment often included

being called slow, even though he was a very fast worker.

        2.5.    After the harassment by his co-workers became intolerable, Mr. Suazo

complained to his Team Leader (Cody), hoping that he could get some reprieve from the

continual harrassment by his co-workers.

        2.6.    Rather than resolve the age related hostile work environment, Cody instead

decided to discipline Mr. Suazo for conduct that was not implemented against younger

employees.

        2.7.    After being disciplined by Cody, Mr. Suazo filed a complaint with his second

level supervisor, hoping that Federal Express Corp would enforce its non-harassment policies.




                                            Page -2-


           Case 3:20-cv-00298-JWS Document 1 Filed 11/25/20 Page 2 of 5
       2.8.    Rather than address the merits of the complaint raised by Mr. Suazo, his second

level supervisor issued a written write up against Mr. Suazo. Shortly afterward, Mr. Suazo was

terminated.

       2.9.    After being terminated by Federal Express Corp., Mr. Suazo filed a complaint

with the Alaska State Commission for Human Rights, alleging age discrimination.

       2.10.   The Alaska State Commission for Human Rights conducted an investigation

into Mr. Suazo’s complaints of age discrimination. At the conclusion of its investigation, the

Commission issued a finding of no subtantial evidence of discrimination.

       2.11.   On or about August 30, 2020, Mr. Suazo received his Right to Sue letter from

the EEOC, which served as co-filing agency for his complaint. The Right to Sue letter

provided that Mr. Suazo would have 90 days to file a complaint with the Federal courts.

       2.12.   This complaint is filed pursuant to the privileges laid out in his Right to Sue

letter from the EEOC.



                                      CAUSES OF ACTION

A.     DISPARATE TREATMENT ON THE BASIS OF AGE IN VIOLATION OF
       29 U.S.C. § 623.

       3.1.    Bonifacio Estrada Suazo incorporates all the facts and allegations within the

paragraphs listed above, 2.1 through 2.12, and alleges that defendant, Federal Express Corp.

violated the Age Discrimination in Employment Act.

       3.2.    Bonifacio Estrada Suazo alleges that at all times relevant to this lawsuit he was

over forty years of age, and was performing his job duties to the expectation of his employers,

receiving no significant progressive discipline or verbal counseling.

                                            Page -3-


          Case 3:20-cv-00298-JWS Document 1 Filed 11/25/20 Page 3 of 5
       3.3.    Bonifacio Estrada Suazo alleges that his second level supervisor, treated him in

a different manner that his co-workers who were under 40 years old, thereby depriving him of

one of the conditions of his employment.

       3.4.    Plaintiff Bonifacio Estrada Suazo alleges that despite satisfactorily performing

all his employer’s reasonable expectations, he was terminated from his employment, and it was

clear that his age was a factor in his termination.

       3.5.    Bonifacio Estrada Suazo alleges that defendant URS Midwest, Inc. violated the

Age Discrimination in Employment Act when it terminated his employment because of his

age, being over 40 years old, and having it made clear that his age was a factor in his

termination.

       3.6.    For Federal Express Corp.’s violations of the Age Discrimination in

Employment Act, Plaintiff seeks all damages available under law, specifically as outlined in 29

U.S.C. § 216(b), including back pay, future pay, actual attorney fees and prejudgment interest,

and liquidated damages.

                                       PRAYER OF RELIEF

       WHEREFORE, Plaintiff Bonifacio Estrada Suazo , requests judgment against

defendant Federal Express Corporation, as follows:

       1.      Full and complete payment of all back wages, future wages, prejudgment

interest, liquidated damages, and punitive damages caused when Federal Express Corporation,

retaliated against and/or treated in a disparate manner, Bonifacio Estrada Suazo because of his

age, in violation of the Age Discrimination in Employment Act within an amount within the

jurisdictional limit of this court, with an exact amount to be proven at trial.


                                              Page -4-


            Case 3:20-cv-00298-JWS Document 1 Filed 11/25/20 Page 4 of 5
       2.      Actual reasonable attorney fees, pursuant to the Age Discrimination in

Employment Act, and all permitted prejudgment interests on the unpaid wages.

       3.      Plaintiff Bonifacio Estrada Suazo seeks such other relief as the court may deem

just and proper based on the egregious nature of Defendants’ conduct.



Dated this 24th day of November 2020.

                                                           S/ Isaac Zorea
                                                           Law Offices of Isaac D Zorea
                                                           P.O. Box 210434
                                                           Anchorage, AK 99521
                                                           Telephone: (907) 830-1385
                                                           Facsimile: (800) 536-1071
                                                           E-mail: Eyedz@gci.net




                                           Page -5-


            Case 3:20-cv-00298-JWS Document 1 Filed 11/25/20 Page 5 of 5
